DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/5/2020 are accepted.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, although the closest prior art of record (such as Bestler et al., (US 20160191509 A1), Cohen et al., (WO 2019209893 A1), Price (US 20090214030 A1), and Wenocur et al., (US 20030041110 A1)) teaches A method, comprising: tokenizing a document; generating an index key; sharding the index key; encrypting the index key shards with public keys of a plurality of devices; distributing the encrypted shards; storing the secure index in a memory device.
However, none of the prior art, alone or in combination teaches constructing a secure index using the tokenized document and the key, the constructing comprising generating a trapdoor by hashing a token into an elliptic curve group and performing a point multiplication of the group by an integer representation of the index key in view of other limitations of the independent claims.
Regarding Claims 6 and 14, although the closest prior art of record (such as Bestler et al., (US 20160191509 A1), Cohen et al., (WO 2019209893 A1), Price (US 20090214030 A1), and Wenocur et al., (US 20030041110 A1)) teaches A method, comprising: tokenizing, at a first device, a search query; creating search requests and send to delegate devices, each search request including a public key encrypted message containing the tokenized search query and index identifiers of indices to be searched.
However, none of the prior art, alone or in combination teaches computing search responses to the search requests, each search response comprising a partial trapdoor computed per token per identifier; transmitting the search responses to the first device; recombining, at the first device, the search responses per identifier per token; performing a ranked set of queries against the indices; and returning the search results in order of relevancy in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497